Citation Nr: 1107813	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  08-24 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date prior to March 12, 2007, for an 
award of service connection for sleep apnea, excluding on the 
basis of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel




INTRODUCTION

The Veteran had active duty service from October 1980 to October 
2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), which granted service 
connection for sleep apnea and assigned an effective date of 
March 12, 2007.  The Veteran has timely appealed the assigned 
effective date.

In his August 2008 substantive appeal, the Veteran indicated that 
he wished to have a hearing before a Veterans Law Judge on 
appeal; a hearing was scheduled for January 2011.  However, the 
Veteran did not appear for that hearing.  Accordingly, the 
hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) 
(2009).

The issue of clear and unmistakable error (CUE) has been 
raised with respect to the RO's January 2006 rating 
decision denying service connection for sleep apnea.  That 
claim is referred to the RO for appropriate action as it 
is not an issue within the jurisdiction of the Board.  


FINDINGS OF FACT

1.  The Veteran did not timely file a substantive appeal with the 
January 2006 rating decision, and such decision is final.

2.  A communication received on July 31, 2006, and submitted as a 
notice of disagreement with the January 2006 rating decision, 
expresses an intent to seek service connection for sleep apnea 
and thus may be fairly characterized as an informal claim.

3.  No other evidence of record subsequent to the last final 
January 2006 denial and prior to July 31, 2006, can be construed 
as a claim to reopen.


CONCLUSION OF LAW

The criteria for an effective date of July 31, 2006, but no 
earlier, for the award of service connection for sleep apnea have 
been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107(b), 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim.  Accordingly, notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  VCAA notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  Where complete notice is not timely 
accomplished, such error may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's claim arises from an appeal of the assignment of an 
effective date following the grant of service connection.  Courts 
have held that once service connection is granted the claim is 
substantiated, additional notice is not required and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The claims file contains the 
Veteran's service treatment records, as well as post-service 
reports of VA treatment and examination.  Moreover, the Veteran's 
statements in support of the claim are of record.  The Board has 
carefully reviewed such statements and concludes that no 
available outstanding evidence has been identified.  The Board 
has also perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

A specific claim in the form prescribed by the Secretary of the 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a).  Any communication or 
action, indicating an intent to apply for one or more benefits 
under the laws administered by VA may be considered an informal 
claim.  Such an informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was sent 
to the claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a).

Unless specifically provided otherwise in this chapter, the 
effective date of an award based on an original claim, a claim 
reopened after final adjudication, or a claim for increase, of 
compensation, dependency and indemnity compensation, or pension, 
shall be fixed in accordance with the facts found, but shall not 
be earlier than the date of receipt of application therefore.  38 
U.S.C.A. § 5110(a); see generally 38 C.F.R. § 3.400.

The effective date of an evaluation and award of compensation on 
an original claim for compensation will be the day following 
separation from active duty service or the date entitlement arose 
if claim is received within 1 year after separation from service; 
otherwise, date of receipt of claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2). 

If a claimant files an application for service connection with 
VA, and the claim is disallowed, he has the right to appeal that 
disallowance to the Board.  See, e.g., 38 U.S.C.A. §§ 7104, 7105; 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302.  If the claimant 
does not initiate an appeal within one year, or if the claimant 
fails to perfect the appeal by filing a timely substantive 
appeal, or if the claimant initiates a timely appeal and the 
appeal is later withdrawn or denied, the disallowance becomes 
final.  See 38 C.F.R. §§ 20.204, 20.302, 20.1100, 20.1103.  Any 
award based on a subsequently filed application for benefits can 
be made effective no earlier than the date of the new 
application.  See 38 U.S.C.A. §§ 5110(a), (i), 5108; 38 C.F.R. §§ 
3.156(c), 3.400(q), (r).

In this case, the Veteran separated from active duty in October 
2004.  
VA treatment records first indicate complaints of sleep apnea 
symptomatology in May 2005.  In September 2005, following a sleep 
study, the Veteran was diagnosed with sleep apnea.  He filed a 
formal claim of service connection for sleep apnea in October 
2005.  That claim for benefits was denied in a January 11, 2006 
rating decision.  

While he raised a claim of entitlement to service connection for 
sleep apnea within one year of discharge, the Veteran here is not 
entitled to an effective date back to the day following 
separation, based on the procedural history outlined below.

Again, a January 2006 rating decision denied service connection 
for sleep apnea.  The Veteran submitted a notice of disagreement 
with that decision in July 2006.  VA issued a statement of the 
case, again denying service connection for sleep apnea, on 
December 28, 2006.  The Board takes judicial notice that 60 days 
following that date is February 26, 2007.

The Veteran filed a substantive appeal, VA Form 9, on March 12, 
2007.  At that time, he stated that he was entitled to service 
connection because he was diagnosed with sleep apnea and made his 
claim for service connection for that disorder within one year of 
discharge from service.

In a March 2007 letter, the Veteran was informed that his 
substantive appeal was untimely and was informed as to how to 
appeal that decision.  That letter further informed him that VA 
would treat his VA Form 9, dated March 12, 2007, as a claim to 
reopen service connection for sleep apnea.  VA sent an August 
2007 letter informing the Veteran of the notice necessary to 
substantiate his claim for service connection, which included the 
information required under Kent v. Nicholson, 20 Vet. App. 1 
(2006) informing him of the definition of new and material 
evidence, the need to submit such evidence, and the basis of the 
prior denial.

After denying the Veteran's claim again in January 2008, the RO 
reopened and granted service connection for sleep apnea in a 
March 2008 rating decision, the subject of this appeal.  At that 
time, the RO assigned March 12, 2007-the date on which the 
Veteran's claim to reopen was received-as the effective date for 
such service connection.  

The Veteran has challenged the assignment of that effective date 
on the basis of CUE in the January 2006 rating decision.  The 
crux of his argument in this case is that he filed his claim 
within one year of his discharge from service and that he was 
entitled to service connection on a presumptive basis at that 
time.  The Board notes that the Veteran does not dispute, 
anywhere in the record, that he failed to timely file his 
substantive appeal following the December 2006 statement of the 
case.  Nor does he make any argument as to entitlement to an 
earlier effective date other than his CUE argument noted above.

As noted previously, the CUE claim is not presently in appellate 
status and thus will not be considered in the instant analysis.  
The Board will, however, consider any other basis by which an 
earlier effective date may be warranted.  Again, a timely appeal 
was never perfected as to the January 2006 rating decision 
denying service connection for sleep apnea and, as such, that 
determination is final.  38 U.S.C.A. § 7105.  Due to the finality 
of the January 2006 rating action, an effective date prior to 
that time is precluded on all bases other than CUE, which will be 
the subject of a later decision by the RO.

Thus, the question for consideration is whether any document of 
record following the last final January 2006 rating decision and 
prior to the March 12, 2007, expresses an intent to apply for the 
benefit sought- service connection for sleep apnea.  In this 
regard, the notice of disagreement, received July 31, 2006, is 
found to meet the requirements of an informal claim under 
38 C.F.R. § 3.155, and thus this date is the appropriate 
effective date for the grant of service connection here.  No 
document prior to July 31, 2006, serves as an informal claim.

In sum, the record supports an effective date of July 31, 2006, 
but no earlier for the award of service connection for sleep 
apnea, on all bases other than CUE.  


ORDER

An effective date of July 31, 2006, for the award of service 
connection for sleep apnea, is granted.

_________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


